Citation Nr: 1605829	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a compensable disability rating for right ear hearing loss prior to October 26, 2007.

3.  Entitlement to a 50 percent disability rating for right ear hearing loss effective from October 26, 2007, to May 27, 2014.

4.  Entitlement to a disability rating in excess of 50 percent for right ear hearing loss from October 26, 2007, to May 27, 2014.

5.  Entitlement to a 40 percent disability rating for right ear hearing loss since May 28, 2014.

6.  Entitlement to a disability rating in excess of 40 percent for right ear hearing loss since May 28, 2014.

7.  Entitlement to service connection for left ear hearing loss, to include secondary to the service-connected right ear hearing loss.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to December 1966. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2013, the Board remanded the claims for further development.

In the April 2008 rating decision, the RO assigned a 10 percent disability rating for right ear hearing loss effective October 26, 2007.  As discussed below, the Board is granting a 50 percent disability rating right ear hearing loss effective from October 26, 2007, to May 27, 2014, and 40 percent disability rating for right ear hearing loss since May 28, 2014.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim and therefore must consider whether a compensable disability rating for right ear hearing loss prior to October 26, 2007, is warranted.  In light of the above, the issues are as stated on page one of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


All issues except (1) entitlement to service connection for asthma; (2) entitlement to a 50 percent disability rating for right ear hearing loss effective from October 26, 2007, to May 27, 2014; and (3) entitlement to a 40 percent disability rating for right ear hearing loss since May 28, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a VA respiratory examination, which was scheduled to be conducted in 2014 in compliance with the Board's April 2013 remand instructions.

2.  The weight of evidence shows that the Veteran's asthma preexisted active service.

3.  The weight of the evidence shows that the Veteran's asthma did not undergo an increase in disability during active service.

4.  The weight of evidence shows that from October 26, 2007, to May 27, 2014, the service-connected right ear hearing loss was manifested by level XI hearing loss and that the non-service-connected left ear hearing loss was manifested by level VI hearing loss.

5.  The weight of evidence shows that since May 28, 2014, the service-connected right ear hearing loss has been manifested by level XI hearing loss and that the non-service-connected left ear hearing loss has been manifested by level V hearing loss.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326, 3.303, 3.304, 3.655 (2015).

2.  A 50 percent disability rating for right ear hearing loss effective from October 26, 2007, to May 27, 2014, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).

3.  A 40 percent disability rating for right ear hearing loss effective from May 28, 2014, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for asthma

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007, April 2008, and March and April 2014 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in December 2007.  This claim was most recently readjudicated in a supplemental statement of the case issued in February 2015.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, attempted to afford a VA examination.  The RO obtained the Veteran's available service treatment records.  The RO obtained the appellant's VA treatment records pursuant to the April 2013 Board remand.

In August 1968, VA obtained all available service treatment records.  These records, however, do not appear to be a complete set of service treatment records.   A September 1966 service treatment record notes that the appellant had been treated periodically for asthma, but there are no prior records regarding treatment for that disorder.  VA has a heightened duty to assist the appellant in developing her claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Pursuant to the April 2013 Board remand, the Veteran was scheduled in 2014 for a VA respiratory examination to determine (1) whether there was an increase in disability in the preexisting asthma during service; and (2) if there was an increase in disability, whether any increase in disability was not due to the natural progress of the preexisting asthma. The claimant failed to report for the examination scheduled in 2014.  The Veteran has not presented any reason for his failure to report for the scheduled examination.  Therefore, good cause has not been shown.

The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining a VA examination. 

Since the Veteran has frustrated the RO's attempt to obtain compliance with the terms of the April 2013 remand, complete compliance has been rendered impossible.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that the RO substantially complied with the remand instructions.  

Pursuant to the Board's remand, VA readjudicated the claim.  In light of that readjudication and the attempt to schedule the Veteran for an examination, VA complied with the directives of the remand to the extent necessary and possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

      Governing law and regulations

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (the Court) has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the disorder is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A. § 1111 where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

      Analysis

As was described, the Veteran failed to report for a VA examination that was scheduled pursuant to the Board's remand instructions.  He has not presented good cause for such failure to report.   

It is plain from the record before the Board that the Veteran has been advised of what was required of him to adjudicate this claim, but he has failed to comply.  
See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (the duty to assist includes a duty to be "helpful and clear in explaining to a veteran what evidence [the veteran] needs together with help and advice in obtaining  it").  There is no correspondence or report of contact from the Veteran that would explain his failure to report for the examination scheduled to be conducted in 2014.  

The Board is mindful of 38 C.F.R. § 3.655, which provides that when entitlement to a benefit cannot be established without a current VA examination or reexamination, it is the responsibility of VA adjudicators, based upon their administrative experience and expertise in reviewing many claims of this nature, to determine at what point the record is sufficiently developed to support a reasonably informed decision.  See 38 C.F.R. §§ 3.159, 3.326; see also Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  To support this objective, the regulations provide that "[i]ndividuals for whom an examination has been scheduled are required to report for the examination."  38 C.F.R. § 3.326(a) (emphasis added).  Thus, the regulations clearly indicate it is the duty of VA to determine the adequacy of evidentiary development, and the duty of a veteran to cooperate with VA in these efforts.

The Veteran's service treatment records show that childhood asthma was diagnosed at the June 1964 entrance examination and that a September 1966 medical board determined that the asthma was not aggravated by active service.  Therefore, a VA examination was necessary to possibly provide favorable medical evidence showing that the asthma underwent an increase in disability during such service.

The Board has reviewed all of the evidence of record, to include the service treatment records and VA treatment records.

Childhood asthma was diagnosed at the June 1964 entrance examination. That examination therefore goes beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Because asthma was noted on service entrance, the presumption of soundness contained in 38 U.S.C.A. § 1111 does not attach.  See Bagby, 1 Vet. App. at 227.  Accordingly, it is not required to be shown by clear and unmistakable evidence that the Veteran's asthma pre-existed service and was not aggravated thereby.  Id.; see also VAOPGCPREC 3-2003.  Because the presumptions of soundness and aggravation contained in 38 U.S.C.A. § 1111 do not attach, any questions regarding the nature and onset of the Veteran's asthma will be resolved under the Gilbert burden of proof, namely that a preponderance of the evidence must be against the claim for the appeal to be denied.

Because the Veteran's asthma preexisted service, service connection may only be granted for the condition if it is found to be aggravated by service.  See 38 C.F.R. § 3.303(a).  

The Veteran's service treatment records show that in September 1966 it was noted that he had been treated periodically for chronic bronchial asthma that had existed prior to entrance into service.  Another September 1966 service treatment record reflects that it was determined that the bronchial asthma was not aggravated by service.  Similarly, the October 1966 medical board determined that the perennial asthma was not aggravated by service.  While a service treatment record reflects that there was periodic treatment for asthma, there are no available service treatment records showing the nature of that treatment.  In the absence of a VA examination addressing aggravation, the Board places great weight on the contemporaneous in-service findings that the asthma was not aggravated during active service.  The weight of the evidence shows that the Veteran's asthma did not undergo an increase in disability during active service.

The Veteran is claiming that his asthma was aggravated by active service.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between asthma and active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (lay persons not competent to diagnose cancer).

The Board concludes that the preponderance of the evidence is against granting service connection for asthma.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to a 50 percent disability rating for right ear hearing loss effective from October 26, 2007, to May 27, 2014; and Entitlement to a 40 percent disability rating for right ear hearing loss since May 28, 2014

The requirements of the VCAA have been met to the extent necessary to assign a 50 percent disability rating for right ear hearing loss effective from October 26, 2007, to May 27, 2014; and a 40 percent disability rating for right ear hearing loss since May 28, 2014.  Given the decision below, a detailed explanation of the extent VA complied with the Act is unnecessary.

      Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

Under 38 C.F.R. § 3.383, compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the non-service-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the non-service-connected disability is not the result of the veteran's own willful misconduct.  

The determination whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

      Analysis

In a January 1994 rating decision, the RO granted service connection for right ear hearing loss and assigned a zero percent disability rating.

On October 26, 2007, the RO received the Veteran's claim for an increased rating for right ear hearing loss.

As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear, notwithstanding the fact that only the right ear is service connected at this time.

A January 2008 VA fee-basis examination report reflects the following:




HERTZ



1000
2000
3000
4000
Average
	LEFT
75
70
75
70
73
RIGHT
105
110
105
110
108

Puretone threshold averages were 73 decibels in the left ear and 108 decibels in the right ear.  Speech discrimination scores at that time were 92 percent in the left ear and 68 percent in the right ear.  

The currently non-service-connected left ear hearing loss did meet the provisions of 38 C.F.R. § 3.385 on the basis of the above-reported puretone thresholds.  Hence, the provisions of 38 C.F.R. § 3.383 are applicable.  This examination report yielded a numerical designation of I in the non-service-connected left ear (treating the left ear hearing loss as normal hearing) and a numerical designation of VII in the service-connected right ear (108 average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination).  Entering the category designations of I in the left ear and of VII in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the right ear hearing loss impairment.  Thus, the hearing impairment in the right ear is not compensable to a degree of 10 percent or more as service-connected disability and hearing impairment as a result of non-service-connected disability.

The report, however, reflects that the claimant has an exceptional pattern of hearing impairment in the right ear because all of the specified puretone thresholds are 55 decibels or higher.  Entering the puretone threshold average into Table VIA reflects that that a numerical designation of XI for the service-connected right ear is warranted.  Therefore, the numerical designation for the service-connected right ear is now XI.  Entering the category designations of I in the left ear and of XI in the right ear into Table VII, a disability percentage evaluation of a 10 percent is for assignment under Diagnostic Code 6100 for the right ear hearing loss impairment.  Hence, the hearing impairment in the right ear is compensable to a degree of 10 percent or more as service-connected disability and hearing impairment as a result of non-service-connected disability and the actual hearing impairment in the non-service-connected left ear can be considered in evaluated the service-connected hearing impairment in the right ear.

This examination report yielded a numerical designation of II in the non-service-connected left ear (73 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  Yet, the Veteran has an exceptional pattern of hearing impairment in the left ear because all of the specified puretone thresholds are 55 decibels or higher.  Entering the puretone threshold average into Table VIA reflects that that a numerical designation of VI (between 70 and 76 average puretone decibel hearing loss) for the non-service-connected left ear is warranted.  Entering the category designations of VI in the left ear and of XI in the right ear into Table VII, a disability percentage evaluation of 50 percent is for assignment under Diagnostic Code 6100 for the right ear hearing loss impairment from October 26, 2007, to May 27, 2014.

A May 28, 2014, VA examination report reflects the following:




HERTZ



1000
2000
3000
4000
Average
	LEFT
65
65
65
70
66
RIGHT
105+
105+
105+
105+
105+

Puretone threshold averages were 66 decibels in the left ear and 105+ decibels in the right ear.  Speech discrimination scores at that time were 88 percent in the left ear and zero percent in the right ear.  

The currently non-service-connected left ear hearing loss did meet the provisions of 38 C.F.R. § 3.385 on the basis of the above-reported puretone thresholds.  Hence, the provisions of 38 C.F.R. § 3.383 are applicable.  This examination report yielded a numerical designation of I in the non-service-connected left ear (treating the left ear hearing loss as normal hearing) and a numerical designation of XI (the highest level of impairment) in the service-connected right ear (108 average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination).  Entering the category designations of I in the left ear and of XI in the right ear into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100 for the right ear hearing loss impairment.  Consequently, the hearing impairment in the right ear is compensable to a degree of 10 percent or more as service-connected disability and hearing impairment as a result of non-service-connected disability and the actual hearing impairment in the non-service-connected left ear can be considered in evaluated the service-connected hearing impairment in the right ear.

This examination report yielded a numerical designation of III in the non-service-connected left ear (66 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  Yet, the Veteran has an exceptional pattern of hearing impairment in the left ear because all of the specified puretone thresholds are 55 decibels or higher.  Entering the puretone threshold average into Table VIA reflects that that a numerical designation of V (between 63 and 69 average puretone decibel hearing loss) for the non-service-connected left ear is warranted.  Entering the category designations of V in the left ear and of XI in the right ear into Table VII, a disability percentage evaluation of 40 percent is for assignment under Diagnostic Code 6100 for the right ear hearing loss impairment since May 28, 2014.

The Board does not have to address extra-schedular consideration at this point since it is remanding the following issues:  (1) entitlement to a disability rating in excess of 50 percent for right ear hearing loss from October 26, 2007, to May 27, 2014; (2) entitlement to a compensable disability rating for right ear hearing loss from October 26, 2007, to May 27, 2014; and (3) entitlement to a disability rating in excess of 40 percent for right ear hearing loss since May 28, 2014.


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to a 50 percent disability rating for right ear hearing loss effective from October 26, 2007, to May 27, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 40 percent disability rating for right ear hearing loss since May 28, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

In the April 2013 remand, the Board directed the VA audiology examiner to address whether it is at least as likely as not (50 percent or greater) that the Veteran's left ear hearing loss was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected right ear hearing loss.  The VA examiner noted that it is less likely than not that the left ear hearing loss is associated with the right ear hearing loss.  This opinion does not adequately address the directive from the Board's remand.  Therefore, this opinion does not comply with the directives of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, an addendum to the May 2014 VA examination report is necessary.

At the January 1964 entrance examination, the puretone threshold (converted from ASA units to ISO (ANSI) units) at 500 Hertz in the left ear was 25 decibels.  Similarly, in January 1965 the puretone threshold (converted from ASA units to ISO (ANSI) units) at 6000 Hertz in the left ear was 25 decibels.  Moreover, in May 1965 the bone-conduction puretone threshold (converted from ASA units to ISO (ANSI) units) at 250 Hertz in the left ear was 30 decibels.  In the addendum, the VA examiner should address these findings and render another opinion on whether the left ear hearing loss is related to active service.

Since the service-connection issue is being remanded for the above-mentioned reasons, the AOJ should ask the Veteran to identify any treatment for his hearing loss and obtain any identified records as well as any additional records from the Augusta VA Medical Center since April 2014.

The following issues are inextricably intertwined with the issue of entitlement to service connection for left ear hearing loss:  (1) entitlement to a compensable rating for right ear hearing loss prior to October 26, 2007; (2) entitlement to a disability rating in excess of 50 percent for right ear hearing loss from October 26, 2007, to May 27, 2014; and (3) entitlement to a disability rating in excess of 40 percent for right ear hearing loss since May 28, 2014.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all treatment for his hearing loss.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the RO should obtain all records from any additional records from the Augusta VA Medical Center since April 2014.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, the AOJ should have the May 2014 VA examiner review the Veteran's claims file.  If that audiologist is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another audiologist.  The May 2014 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the May 2014 VA examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  The May 2014 VA examiner should address the following:

Accepting that the Veteran had in-service noise exposure, whether it is at least as likely as not (50 percent or greater) that the left ear hearing loss is related to active service, to include in-service noise exposure and the puretone thresholds (converted from ASA units to ISO (ANSI) units) in the left ear of 25 decibels at 500 Hertz at the January 1964 entrance examination and at 6000 Hertz in January 1965 and the bone-conduction puretone threshold (converted from ASA units to ISO (ANSI) units) in the left ear of 30 decibels at 250 Hertz in May 1965.  

Whether it is at least as likely as not (50 percent or greater) that the Veteran's left ear hearing loss was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected right ear hearing loss.  

If the examiner finds that the left ear hearing loss was aggravated by the service-connected right ear hearing loss, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After the development requested is completed, the AOJ should review the addendum to the May 2014 examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the addendum is deficient in any manner, the AOJ must implement corrective procedures at once

4.  Thereafter, the AOJ must readjudicate the issues on appeal, to include the following: (1) entitlement to a compensable disability rating for right ear hearing loss prior to October 26, 2007; (2)  entitlement to a rating in excess of 50 percent for right ear hearing loss from October 26, 2007, to May 27, 2014; and (3) entitlement to a disability rating in excess of 40 percent for right ear hearing loss since May 28, 2014.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


